Citation Nr: 1229646	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-41 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Propriety in the reduction of degenerative joint disease with right shoulder impingement from 40 percent to 20 percent, effective June 1, 2009.

2.  Propriety in the reduction of left shoulder impingement from 30 percent to 20 percent, effective June 1, 2009.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to November 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In January 2009 the Veteran testified before the RO at a pre-reduction hearing and in October 2010 he testified before the undersigned at a Travel Board hearing.  Transcripts of these hearings have been associated with the claims file.  

In May 2011 the Board issued a decision finding that the reductions of his right and left shoulder disabilities were proper.  At that time, the Board remanded the Veteran's claim for a TDIU for further development.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In December 2011, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the portion of the May 2011 decision that found the reductions of the right and left shoulder disabilities proper be vacated and remanded.  The appeal has now returned to the Board for further development.

It appears that the Veteran's major and minor arms have been confused by the Agency of Original Jurisdiction (AOJ).  Records show that the Veteran's left hand is his dominant hand, but his right hand has been rated as the dominant hand.  Although the Board finds that both reductions were improper (and it does not affect the overall rating), the Board refers the issue of clarification of the Veteran's major vs. minor arm to the AOJ for any appropriate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An improvement in the Veteran's right shoulder disability was not adequately demonstrated by the evidence of record at the time of the March 2009 rating decision reducing the rating for the disability from 40 percent to 20 percent. 

2.  An improvement in the Veteran's left shoulder disability was not adequately demonstrated by the evidence of record at the time of the March 2009 rating decision reducing the rating for the disability from 30 percent to 20 percent.


CONCLUSIONS OF LAW

1.  The 40 percent disability rating for a right shoulder disability was not properly reduced.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5201 (2011).

2.  The 30 percent disability rating for a left shoulder disability was not properly reduced.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that symptoms associated with his right and left shoulder disabilities have worsened and the reduction to a 20 percent rating was not warranted. 

Service treatment records show that the Veteran sustained a traction injury to both shoulders in 1988/1989 and was subsequently diagnosed with bilateral shoulder impingement.  By rating decision dated in August 1994 the RO granted service connection for bilateral shoulder disorders effective December 1, 1992.  As noted above, a rating decision dated in July 2005 the RO increased the rating for the right shoulder to 30 percent and the left shoulder to 20 percent, effective March 17, 2005.  Subsequently, by rating decision dated in August 2006 the RO further increased the Veteran's rating for the right shoulder to 40 percent, effective March 17, 2005 and for the left shoulder to 30 percent, effective June 1, 2005.  By rating decision dated in July 2008 the RO proposed to reduce the Veteran's right shoulder disability from 40 percent disabling to 20 percent disabling, and his left shoulder disability from 30 percent to 20 percent.  Subsequently, by rating decision dated in March 2009 the RO effectuated this proposal and reduced the rating for his service-connected right shoulder disability from 40 percent disabling to 20 percent, and his left shoulder disability from 30 percent to 20 percent effective June 1, 2009.  

In this case, the Veteran disagrees with the March 2009 rating decision.  Also, the Veteran filed a claim for a TDIU in May 2008, which includes an increased rating claim for his service-connected disabilities.  

Legal Criteria

The Veteran's shoulder disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under this code a 20 percent disability rating is warranted when range of motion of the major or minor upper extremity is limited to the shoulder level.  A 30 percent disability rating is warranted for the major upper extremity, and a 20 percent rating is warranted for the minor upper extremity, when range of motion is limited to midway between the side and shoulder levels.  A 40 percent disability rating is warranted for the major upper extremity, and a 30 percent rating is warranted for the minor upper extremity, when range of motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, which pertains to impairment of the humerous, a 20 percent disability rating is warranted when there is malunion of the humerous with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level.  A 30 percent disability rating is warranted when there is malunion of the humerous with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  A 50 percent disability rating is warranted when there fibrous union of the humerous in the major upper extremity.  A 60 percent disability rating is warranted when there is nonunion of the humerous (false flail joint) in the major upper extremity.  A maximum disability rating of 80 percent is warranted when there is loss of humerous head (flail shoulder) in the major upper extremity.

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 10 percent disability rating is warranted where there is malunion of the clavicle or scapula of the major upper extremity; or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  A 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1 , 4.2, 4.13; see also, Brown v. Brown, 5 Vet. App. 413, 420-422 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Relevant Medical Evidence

Evidence relevant to the current level of severity of the Veteran's bilateral shoulder disorder includes VA examination reports dated in June 2008 and February 2009.  

On June 2008 VA examination the examiner noted the Veteran to be left handed.  The Veteran reported that his shoulder problems had worsened since service and that he had had no subsequent injury. He reported experiencing shoulder pain on a daily basis (left greater than right) that interfered with his sleeping.  The Veteran had pain with overhead activity but the shoulders appeared stable.  He reported no physical therapy or injections within the year prior.  While working the Veteran's ability to mop was limited and at home he decreased his driving and eliminated yard work due to unpredictable flare-ups.  Inspection of the shoulders was normal.  There was no tenderness to the acromioclavicular joints.  Range of motion testing of the right shoulder revealed abduction to 180 degrees, flexion to 160 degrees, external rotation to 60 degrees, and internal rotation to 90 degrees.  Range of motion testing of the left shoulder revealed abduction and flexion to 160 degrees, external rotation to 60 degrees, and internal rotation to 90 degrees.  The examiner noted that all findings were with end-of-range pain but without additional limitation on repetitive use.  Both shoulders were noted to have normal supraspinatus strength.  The diagnosis was impingement syndrome of the left shoulder and degenerative joint disease (DJD) of the right shoulder. 

An August 2008 private evaluation noted findings of "Active Range of Motion," of abduction to 90 degrees (right) and 80 degrees (left) and flexion to 80 degrees bilaterally. 

A January 2009 outpatient treatment record notes that the Veteran had pain on palpation of the left shoulder with diminished range of motion due to pain.  

On February 2009 VA re-examination the examiner noted that the Veteran had no objection to the history regarding his shoulders but indicated a need for re-examination.  On examination the Veteran had tenderness to the acromioclavicular joint of the left shoulder without right shoulder tenderness.  Range of motion testing of the right shoulder revealed abduction to 120 degrees, flexion to 90 degrees, external rotation to 60 degrees, and internal rotation to 90 degrees.  Range of motion testing of the left shoulder revealed abduction to 110 degrees, flexion to 90 degrees, external rotation to 60 degrees, and internal rotation to 90 degrees.  The examiner noted that all findings reflected end of range of motion pain but no additional limitation on repetitive use.  The shoulders appeared stable bilaterally with decreased supraspinatus strength on the left.  The Veteran was noted to have difficulty dressing.  

At both the January 2009 DRO Hearing and October 2010 Travel Board Hearing the Veteran testified that he suffered from pain in his shoulders on a daily basis, that he had limited range of motion with popping and cracking of the joints, and that he had difficulties with his activities of daily living.  

The Veteran and his wife provided testimony that he is prevented from doing much of the driving, he needs help getting dressed, and brushing his hair.  She must aid him in these daily activities, and provides him nightly medication to help alleviate his pain.  She also advised that he has difficulty making turns while driving, and the pain would be so severe, that she has had to grab the wheel herself.  The Veteran also endorsed shoulder pain that interferes with his sleep.  He indicated that he needs assistance bathing and showering, he cannot put groceries into cabinets.  

Analysis

Initially, the Board notes that the Veteran was informed of the RO's proposal to reduce the Veteran's right shoulder disability from 40 percent disabling to 20 percent disabling, and his left shoulder disability from 30 percent to 20 percent by rating decision dated in July 2008.  That letter gave the appellant 60 days for the presentation of additional evidence to show that compensation payments should be continued at the 40 and 30 percent levels and informed him that he could request a predetermination hearing.  The Veteran appeared at a pre-reduction hearing.  However, his ratings were reduced in a March 2009 rating decision.  Thus, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  As such, the RO's reduction of the Veteran's right and left shoulder disabilities was procedurally in accordance with the provisions of 38 C.F.R. § 3.105.

Also, the Board notes that under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  Here, since the 40 and 30 percent evaluations were granted in August 2006, effective March 17, 2005 and June 1, 2005, and reduced to 20 percent each in March 2009, effective June 1, 2009, they had not been in effect for the requisite period of time.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable in this instance.

A review of the evidence shows that during the timeframe on appeal, the Veteran showed improved range of motion in his right and left shoulders, but the Board finds that these findings did not result in an improvement of the Veteran's ability to function under the ordinary conditions of life and work pursuant to Brown, 5 Vet. App. 413, 416-19.

The evidence shows range of motion of full abduction and 160 degrees flexion (right) and abduction and flexion to 160 degrees (left).  His flexion and abduction subsequently dipped lower to abduction to 90 degrees (right) and 80 degrees (left) and flexion to 80 degrees bilaterally on the August 2008 "Active Range of Motion" private evaluation.  The Veteran's range of motion then improved to abduction to 120 degrees (right) and 110 degrees (left) with bilateral flexion to 90 degrees on February 2009 VA examination.  

In concluding that the Veteran's right and left shoulder disabilities have not improved his ability to function under the ordinary conditions of life and work, the Board has considered the credible reports of the Veteran and his wife.  Clearly, he is unable to perform many of his activities of daily living, even with the range of motion improvements noted.  Further, he has reported continued difficulty lifting both arms, and pain so intense that it interferes with his sleep and driving.  His wife indicated that she must help the Veteran perform most of his activities of daily living.  He further indicates that he is unemployable, at least in part, due to his service-connected bilateral shoulder disabilities.  

Although the Veteran's symptoms appear to have improved according to the June 2008 and February 2009 VA examination reports, the Board has reviewed these examination reports in conjunction with the other evidence of record that shows progressively worsening symptoms with respect to his activities of daily living.  

Thus, based upon the medical evidence of record and the Veteran's credible reports that his disability has not significantly improved, the Board finds that restoration of the 40 percent rating for his right shoulder disorder and 30 percent rating for his left shoulder disorder is in order.  

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

Entitlement to restoration of a 40 percent rating for degenerative joint disease with right shoulder impingement from June 1, 2009, is granted.

Entitlement to restoration of a 30 percent rating for left shoulder impingement June 1, 2009, is granted.  


REMAND

Upon preliminary review of the evidence of record, the Board finds that further development is necessary regarding the Veteran's claim for a TDIU.  

The Veteran contends that he is unemployable, primarily as a result of his service-connected disabilities.  The Board remanded the Veteran's TDIU claim in May 2011 and requested that he be afforded a VA examination to determine whether his service-connected disabilities rendered him unemployable.  The Veteran was afforded the requested VA examination in July 2011.  The May 2011 remand, however, requested that the Veteran's TDIU claim be readjudicated by the RO or the AMC (i.e. issuance of a Supplemental Statement of the Case) following his VA examination.  

The Board has reviewed the paper claims files, and the Virtual VA electronic file, and it does not appear that the RO or the AMC ever readjudicated the Veteran's TDIU claim.  The Court has held that compliance with a remand is not discretionary and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the foregoing, the Board finds that another remand is necessary so that the development ordered in the Board's May 2011remand may be accomplished.

Accordingly, the case is REMANDED for the following action:

The RO or the AMC should readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


